Citation Nr: 0825159	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.

3.	Entitlement to service connection for PTSD.

4.	Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from July to December 1974.

The claims for service connection for PTSD and paranoid 
schizophrenia come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
confirmed and continued the denial of the veteran's claims 
for entitlement to service connection on the basis that no 
new and material evidence was submitted. 

The issues of entitlement to service connection for PTSD and 
paranoid schizophrenia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran did 
not file a timely appeal with respect to this issue.

2.  Evidence received since the March 1998 rating decision 
raises a reasonable possibility of substantiating the claim.  

3.  In an August 2002 rating decision, the RO denied 
entitlement to service connection for paranoid schizophrenia.  
The veteran did not file a timely appeal with respect to this 
issue.

4.  Evidence received since the August 2002 rating decision 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the March 1998 decision is new 
and material and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The August 2002 rating decision which denied entitlement 
to service connection for paranoid schizophrenia is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

4.  Evidence received since the August 2002 decision is new 
and material and the claim of entitlement to service 
connection for paranoid schizophrenia is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claims, further assistance is unnecessary to 
aid the veteran in substantiating his claims.  


I.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for PTSD.

Analysis

A November 1989 rating decision denied service connection for 
PTSD on the basis that the evidence of record did not show 
that the condition had been clinically diagnosed.  The RO 
essentially found that a current disability was not shown.

In January 1991, the Board confirmed the 1989 rating decision 
and issued a final decision denying service connection for 
PTSD due to lack of a current diagnosis.

The veteran filed an application to reopen the claim for 
entitlement to service connection for PTSD in January 1998.

In a March 1998 rating decision, the RO declined to reopen 
the veteran's PTSD claim on the basis that no new and 
material evidence had been submitted.  The veteran did not 
appeal this decision within a year and it is final.  38 
U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. §  5108.

In April 2004, the veteran filed another application to 
reopen the claim for entitlement to service connection for 
PTSD.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the March 1998 decision includes: a 
1998 letter from the veteran providing additional information 
about an in-service stressor event (physical assault); an 
April 2001 progress note from the Beckley, West Virginia VA 
Medical Center (VAMC) indicating that the veteran was, at 
that time, receiving treatment for PTSD in a mental health 
clinic; and an April 2005 treatment note from the VAMC 
reporting that testing was positive for PTSD.  April 2005 
treatment notes also reflect that the veteran was displaying 
symptoms of PTSD due to a physical assault during service.

The VAMC treatment reports pertain to the previously un-
established element of a current disability and raise a 
reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for PTSD is reopened.

II.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for paranoid 
schizophrenia.

Analysis

A March 1985 rating decision denied service connection for 
paranoid schizophrenia on the basis that the evidence of 
record did not show that the condition occurred in, or was 
caused by, service.  The veteran did not appeal this decision 
within a year and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran was required to submit new and 
material evidence to reopen the claim for service connection 
for paranoid schizophrenia.  38 U.S.C.A. §  5108.

In August 1987, the RO declined to reopen the veteran's 
paranoid schizophrenia claim on the basis that no new and 
material evidence had been submitted.  

The RO's August 1987 decision was made final by a January 
1991 Board decision that the veteran had failed to submit new 
and material evidence sufficient to reopen his claim.  

In August 2002, the RO again declined to reopen the veteran's 
claim for service connection for paranoid schizophrenia on 
the basis that no new and material evidence had been 
submitted.  The veteran did not appeal this decision within a 
year and it is final.  38 U.S.C.A. § 7105.

In April 2004, the veteran filed another application to 
reopen the claim for entitlement to service connection for 
paranoid schizophrenia.

A September 2004 rating decision denied the veteran's 
application to reopen his paranoid schizophrenia claim on the 
basis that he had failed to submit new and material evidence 
sufficient to reopen his claim.  The RO issued another rating 
decision in October 2005 that confirmed and continued the 
decision not to reopen the claim.

Evidence received since the August 2002 decision includes: 
records of treatment from the VAMC in Beckley for paranoia 
and schizophrenia in December 2002; an April 2004 VAMC mental 
health consultation that references symptoms of paranoia 
related to an in-service incident; a VA certified physician 
assistant's assessment in April 2005 that references the same 
in-service incident and states the veteran suffers from 
paranoid disorder; and progress notes from March and August 
2006 reflecting continued treatment for paranoia.  

The April 2004 consultation and April 2005 assessment pertain 
to the previously un-established element of a relationship 
between an in-service occurrence and a current disability, 
and raise a reasonable possibility of substantiating the 
claim.  Therefore, new and material evidence has been 
submitted and the claim for service connection for paranoid 
schizophrenia is reopened.


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.

New and material evidence has been submitted and the claim 
for service connection for paranoid schizophrenia is 
reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2007).

The veteran has alleged that he has PTSD as the result of 
being beaten up by a group of soldiers while he was in 
service.  In an August 2001 statement the veteran indicated 
that he was subsequently placed in his Colonel's room for his 
own protection.  

A claim for service connection for PTSD based on personal 
assault in service will not be denied unless the claimant 
first has been advised that evidence from sources other than 
service records or behavioral changes may constitute credible 
supporting evidence of the claimed stressors and allowing him 
the opportunity to submit evidence or advise VA of the 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2007).   
The veteran was provided such notice in a September 2001 
letter.  In the veteran's October 2001 response, he stated 
that this event occurred on or around July 22, 1974 at the 
U.S. Army Base in Fort Lee, Virginia while he was assigned to 
P Company of the 5th Quartermaster Brigade.  The record does 
not reflect that any attempts were made to verify this event.

In 1989, the veteran was hospitalized at the VAMC in 
Brentwood, California for substance abuse.  A September 1989 
treatment note indicated that the treating physician 
determined it was possible that the veteran was also 
suffering from PTSD due to an in-service incident in which he 
was beaten by other soldiers.  Although the veteran 
subsequently received additional diagnoses and treatment, the 
record is silent as to PTSD until 2005. 

On March 1, 2001 the veteran received a psychiatric 
evaluation at the Beckley VAMC.  The record reflects that the 
veteran's file was not available for review at this 
examination.  The March 2001 examiner diagnosed him with 
paranoid schizophrenia and noted that the veteran's mental 
health problems appeared to begin in service.  

On April 21, 2005, a licensed nurse at the Beckley VAMC 
administered a PTSD screening to the veteran, which yielded a 
positive result.  On the same day, a certified physician 
assistant assessed the veteran as displaying symptoms of PTSD 
due to a physical assault occurring during service.  The 
record also reflects that the veteran was receiving mental 
health treatment for PTSD in 2005, but no corresponding 
treatment records have been associated with the file.  
Subsequent VAMC treatment records do not indicate any other 
positive screenings or assessments for PTSD.  

Some mental health professionals have concluded that the 
veteran met the criteria for a diagnosis of PTSD, while 
others have not.  An examination is needed to clarify whether 
he meets the criteria for a current diagnosis of PTSD related 
to an in-service stressor, and if so, whether there is 
evidence of behavior changes in response to the alleged 
stressor.  38 C.F.R. § 3.304(f)(3) (2007) (VA may submit any 
additional evidence it receives to an appropriate medical or 
mental health professional for an opinion as to whether the 
personal assault occurred).

In regard to the veteran's claim for paranoid schizophrenia, 
VA treatment records indicate numerous relevant diagnoses.  
Specifically, VA examiners diagnosed him with 
schizophreniform disease in March 1986, schizophrenia in 
January 1986, chronic paranoid schizophrenia in February 
1987, and paranoid schizophrenia in March 2001. 

There is evidence of an incident in service as the veteran 
has reported anxiety around black people after being beaten 
up by a group of black soldiers while at Fort Lee.  Although 
this incident has not been verified, as stated, supra, the 
veteran has provided sufficient information for verification 
to the RO.

The March 2001 examiner was unable to review the veteran's 
record, but stated that the veteran's problems with paranoid 
schizophrenia appear to have started while he was in service.  
The August 2002 rating decision stated that this medical 
opinion had been considered in prior rating decisions and was 
found to not be probative of service connection.  However, 
the only prior decision reflecting consideration of the March 
2001 examiner's opinion was a July 2001 rating decision for 
entitlement to non-service connected pension benefits in 
which there was no reference to the medical opinion's 
discussion of the in-service incident.

As there is evidence suggesting a current disability, and VA 
examiners have acknowledged the possibility that the 
disability began in service and the veteran has provided lay 
testimony as to continuity of symptomatology, a VA 
examination is needed so that a medical professional can 
review the entire record, consider a complete history, and 
provide an informed opinion as to the relationship between a 
current psychiatric disorder and service.

Accordingly, the case is REMANDED for the following action:

1.	The agency of original jurisdiction 
(AOJ) should contact the service 
department in an attempt to verify the 
veteran's report of an in-service 
stressor.  If the AOJ determines that 
additional information is needed from the 
veteran before such a request can be made, 
he should be asked to submit the missing 
information.  If it is not feasible to 
seek supporting evidence from the service 
department, the veteran should be informed 
of this fact and the reasons for the 
determination, such as guidance from VA 
adjudication manuals.

2.	The veteran should be afforded a VA 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD, and, 
if so, whether the disorder is the result 
of an in-service stressor.  The veteran's 
claims file, to include a complete copy of 
this remand, must be provided to the 
physician designated to examine the 
veteran, and the examination report or an 
addendum, should reflect consideration of 
the file.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressor underlying the diagnosis.  The 
examiner should also provide an opinion as 
to whether there is evidence of behavior 
changes in response to the stressor.

The examiner is advised that the silence or 
absence of service medical records cannot 
serve as the sole basis for providing an 
opinion against the claim, and that the 
veteran's reports must be considered.  
Dalton v. Nicholson, 21 Vet App 23 (2007).  

The examiner should also determine whether 
the veteran has current paranoid 
schizophrenia.  If so, the examiner should 
opine as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that disorder was 
initially manifested in service or is 
otherwise related to the veteran's active 
duty.  

The examiner should provide a rationale 
for all opinions.

3.	If the benefit sought remains denied, 
the AOJ should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


